DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 12, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla (USPUB 2018/0037121) in view of Nakao (USPUB 2018/0109120).


As to Claim 1, Narla discloses an electric vehicle (EV) charging station for charging an electric vehicle (EV), the EV charging station comprising: a power source; an electrical service receiving power from the power source (Figure 2, Element 114); a primary electric reservoir receiving power from the electrical service (Battery Pack 1); a secondary electric reservoir receiving power (Battery pack 2); and a first EV charger receiving power from the secondary electric reservoir (Element 123, Paragraph 65).  Narla does not expressly disclose an electric reservoir receiving power from another electric reservoir.  Nakao discloses an electric reservoir receiving power from another electric reservoir (Paragraph 12).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of transferring power from one electrical storage device to another, as taught by Nakao, and add it to the system of Narla, in order balance and equalize the power to an electrical storage device whose power has been lowered do to discharging.
As to Claim 2, Narla discloses an electric vehicle (EV) charging station for charging an electric vehicle (EV), the EV charging station comprising: a power source; an electrical service receiving power from the power source (Figure 2, Element 114); a primary electric reservoir (Battery pack 1); a secondary electric reservoir (Battery pack 2); a tertiary electric reservoir (Battery pack 3); and a first EV charger receiving power from the tertiary electric reservoir  (Element 123 and Paragraph 65).  Narla does not expressly disclose an electric reservoir receiving power from another electric reservoir.  Nakao discloses an electric reservoir receiving power from another electric reservoir (Paragraph 12).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of transferring power from one electrical storage device to another, as taught by Nakao, and add it to the system of Narla, in order balance and equalize the power to an electrical storage device whose power has been lowered do to discharging.
As to Claim 3, Narla discloses an electric vehicle (EV) charging station for charging an electric vehicle (EV), the EV charging station comprising: at least one power source (Figure 2, Element 114); a plurality of electrical services receiving power from the at least one power source (Element 104 and 114); a plurality of primary electric reservoirs receiving power, respectively, from the plurality of electrical services (Battery Pack 1); a plurality of secondary electric reservoirs (Battery Pack 2); and a plurality of EV chargers receiving power (Element 123 and Paragraph 65).  Narla does not expressly disclose an electric reservoir receiving power from another electric reservoir.  Nakao discloses an electric reservoir receiving power from another electric reservoir (Paragraph 12).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of transferring power from one electrical storage device to another, as taught by Nakao, and add it to the system of Narla, in order balance and equalize the power to an electrical storage device whose power has been lowered do to discharging.
As to Claim 4, Narla and Nakao disclose the EV charging station according to claim 1, further comprising a tertiary electric reservoir receiving power from the secondary electric reservoir (Narla Figure 2, Battery Pack 3).
As to Claim 7, Narla and Nakao disclose the EV charging station according to claim 1, further comprising an AC to DC power converter receiving AC power from the electrical service and converting the AC power to DC power (Narla Figure 2, Element 142).
As to Claim 8, Narla and Nakao disclose the EV charging station according to claim 7, further comprising a first DC to DC power converter receiving DC power from the AC to DC converter and converting the DC power to DC power for supplying DC power to the primary electric reservoir (Narla Figure 2, Element 118).
As to Claim 12, Narla and Nakao disclose the EV charging station according to claim 2, further comprising an AC to DC power converter receiving AC power from the electrical service and converting the AC power to DC power (Narla Figure 2, Element 118. 
As to Claim 18, Narla and Nakao disclose the EV charging station according to claim 1, wherein the primary electric reservoir comprises a flow battery (Nakao Paragraph 90).
As to Claim 19, Narla and Nakao disclose the EV charging station according to claim 1, wherein the primary electric reservoir comprises a Li-ion battery (Nakao Paragraph 90).
As to Claim 20, Narla and Nakao disclose the EV charging station according to claim 1, wherein the primary electric reservoir comprises an electrical storage capacitor (Nakao Paragraph 98).
As to Claim 21, Narla and Nakao disclose the EV charging station according to claim 1, wherein the EV charging station is configured to selectively or simultaneously provide power for charging the EV from the electrical source, primary electric reservoir and/or the secondary electric reservoir (Narla Figure 2).
As to Claim 22, Narla and Nakao disclose the EV charging station according to claim 2, wherein the EV charging station is configured to selectively or simultaneously provide power for charging the EV from the electrical source, the primary electric reservoir, second electric reservoir and/or the tertiary electric reservoir (Narla Figure 2).

Allowable Subject Matter
Claims 5-6, 9-11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859